 1   Jamin S. Soderstrom, Bar No. 261054
     jamin@soderstromlawfirm.com
 2   SODERSTROM LAW PC
     3 Park Plaza, Suite 100
 3   Irvine, California 92614
     Tel: (949) 667-4700
 4   Fax: (949) 424-8091

 5   Counsel for Plaintiff and the Putative Class

 6
     MORGAN, LEWIS & BOCKIUS LLP
 7   Kathryn T. McGuigan, Bar No. 232112
     kathryn.mcguigan@morganlewis.com
 8   300 South Grand Avenue
     Twenty-Second Floor
 9   Los Angeles, CA 90071-3132
     Tel: +1.213.612.2500
10   Fax: +1.213.612.2501

11   ATTORNEYS FOR DEFENDANTS
     Charter Communications, LLC and Charter
12   Communications, Inc.

13   [Additional counsel for Defendants listed on next page]

14                                UNITED STATES DISTRICT COURT

15                              EASTERN DISTRICT OF CALIFORNIA

16

17    LIONEL HARPER, individually and on behalf of         Case No. 2:19-cv-00902-WBS-DMC
      all others similarly situated and all aggrieved
18    employees,                                           STIPULATED PROTECTIVE ORDER
                      Plaintiff,
19
      v.
20
      CHARTER COMMUNICATIONS, LLC,
21    CHARTER COMMUNICATIONS, INC., and
      DOES 1 through 25,
22                 Defendants.
23

24

25

26
27

28
 1   MORGAN, LEWIS & BOCKIUS LLP
     Zachary W. Shine, Bar No. 271522
 2   zachary.shine@morganlewis.com
     Nicole L. Antonopoulos, Bar No. 306882
 3   nicole.antonopoulos@morganlewis.com
     One Market, Spear Street Tower
 4   San Francisco, CA 94105
     Tel: +1.415.442.1000
 5   Fax: +1.213.612.2501
 6   Attorneys for Defendants
     Charter Communications, LLC and
 7   Charter Communications, Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                              2
 1                                   STIPULATED PROTECTIVE ORDER

 2           Plaintiff Lionel Harper and Defendants Charter Communications, LLC and Charter

 3   Communications, Inc. agree to and submit this Stipulated Protective Order (“Order”) and

 4   respectfully request that the Court approve and issue the Order.

 5   1.      PURPOSES AND LIMITATIONS

 6           Disclosure and discovery activity in this action are likely to involve production of

 7   confidential, proprietary, or private information for which special protection from public

 8   disclosure and from use for any purpose other than prosecuting this litigation and related

 9   arbitrations, if any, may be warranted. Accordingly, the parties hereby stipulate to and petition the

10   Court to enter the following Order. The parties acknowledge that this Order does not confer blanket

11   protections on all disclosures or responses to discovery and that the protection it affords from

12   public disclosure and use extends only to the limited information or items that are entitled to

13   confidential treatment under the applicable legal principles. The parties further acknowledge, as

14   set forth in Section 12.3, below, that this Order does not entitle them to file confidential

15   information under seal; Civil Local Rule 141 sets forth the procedures that must be followed and

16   the standards that will be applied when a party seeks permission from the court to file material

17   under seal.

18   2.      DEFINITIONS

19           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

20   information or items under this Order.
21           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

22   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule

23   of Civil Procedure 26(c).

24           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

25   well as their support staff).

26           2.4     Designating Party: a Party or Non-Party that designates information or items that it
27   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

28
                                                  3
                                     STIPULATED PROTECTIVE ORDER
 1          2.5     Disclosure or Discovery Material: all items or information, regardless of the

 2   medium or manner in which it is generated, stored, or maintained (including, among other things,

 3   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

 4   responses to discovery in this matter.

 5          2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

 6   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

 7   consultant in this action.

 8          2.7     House Counsel: attorneys who are employees of a party to this action. House

 9   Counsel does not include Outside Counsel of Record or any other outside counsel.

10          2.8     Non-Party: any natural person, partnership, corporation, association, or other legal

11   entity not named as a Party to this action.

12          2.9     Outside Counsel of Record: attorneys who are not employees of a party to this

13   action but are retained to represent or advise a party to this action and have appeared in this action

14   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

15          2.10    Party: any party to this action, including all of its officers, directors, employees,

16   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

17          2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

18   Material in this action.

19          2.12    Professional Vendors: persons or entities that provide litigation support services

20   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
21   organizing, storing, or retrieving data in any form or medium) and their employees and

22   subcontractors.

23          2.13    Protected Material: any Disclosure or Discovery Material that is designated as

24   “CONFIDENTIAL.”

25          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

26   Producing Party.
27   ///

28   ///
                                                4
                                   STIPULATED PROTECTIVE ORDER
 1   3.     SCOPE

 2          The protections conferred by this Stipulation and Order cover not only Protected Material

 3   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

 4   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

 5   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 6   However, the protections conferred by this Stipulation and Order do not cover the following

 7   information: (a) any information that is in the public domain at the time of disclosure to a

 8   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as

 9   a result of publication not involving a violation of this Order, including becoming part of the public

10   record through trial or otherwise; and (b) any information known to the Receiving Party prior to

11   the disclosure or obtained by the Receiving Party after the disclosure from a source who obtained

12   the information lawfully and under no obligation of confidentiality to the Designating Party. Any

13   use of Protected Material at trial shall be governed by a separate agreement or order.

14   4.     DURATION

15          Even after final disposition of this litigation, the confidentiality obligations imposed by this

16   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

17   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims

18   and defenses in this action, with or without prejudice; and (2) final judgment herein after the

19   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

20   including the time limits for filing any motions or applications for extension of time pursuant to
21   applicable law.

22   5.     DESIGNATING PROTECTED MATERIAL

23          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

24   or Non-Party that designates information or items for protection under this Order must take care

25   to limit any such designation to specific material that qualifies under the appropriate standards.

26   The Designating Party must designate for protection only those parts of material, documents,
27   items, or oral or written communications that qualify – so that other portions of the material,

28
                                                5
                                   STIPULATED PROTECTIVE ORDER
 1   documents, items, or communications for which protection is not warranted are not swept

 2   unjustifiably within the ambit of this Order.

 3          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

 4   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

 5   unnecessarily encumber or retard the case development process or to impose unnecessary expenses

 6   and burdens on other parties) expose the Designating Party to sanctions.

 7          If it comes to a Designating Party’s attention that information or items that it designated

 8   for protection do not qualify for protection, that Designating Party must promptly notify all other

 9   Parties that it is withdrawing the mistaken designation.

10          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

11   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

12   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

13   designated before the material is disclosed or produced.

14          Designation in conformity with this Order requires:

15          (a) for information in documentary form (e.g., paper or electronic documents, but

16   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

17   affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion

18   or portions of the material on a page qualifies for protection, the Producing Party also must clearly

19   identify the protected portion(s) (e.g., by making appropriate markings in the margins). A Party or

20   Non-Party that makes original documents or materials available for inspection need not designate
21   them for protection until after the inspecting Party has indicated which material it would like

22   copied and produced. During the inspection and before the designation, all of the material made

23   available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

24   identified the documents it wants copied and produced, the Producing Party must determine which

25   documents, or portions thereof, qualify for protection under this Order. Then, before producing the

26   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page
27   that contains Protected Material. If only a portion or portions of the material on a page qualifies

28
                                                6
                                   STIPULATED PROTECTIVE ORDER
 1   for protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by

 2   making appropriate markings in the margins).

 3          (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

 4   Designating Party identify on the record, before the close of the deposition, hearing, or other

 5   proceeding, all protected testimony.

 6          (c) for information produced in some form other than documentary and for any other

 7   tangible items, that the Producing Party affix in a prominent place on the exterior of the container

 8   or containers in which the information or item is stored the legend “CONFIDENTIAL.” If only a

 9   portion or portions of the information or item warrant protection, the Producing Party, to the extent

10   practicable, shall identify the protected portion(s).

11          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

12   designate qualified information or items does not, standing alone, waive the Designating Party’s

13   right to secure protection under this Order for such material. Upon timely correction of a

14   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

15   in accordance with the provisions of this Order.

16   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

17          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

18   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

19   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

20   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to
21   challenge a confidentiality designation by electing not to mount a challenge promptly after the

22   original designation is disclosed.

23          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

24   by providing written notice of each designation it is challenging and describing the basis for each

25   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

26   recite that the challenge to confidentiality is being made in accordance with this specific paragraph
27   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

28   begin the process by conferring directly (in voice to voice dialogue; other forms of communication
                                                7
                                   STIPULATED PROTECTIVE ORDER
 1   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

 2   Party must explain the basis for its belief that the confidentiality designation was not proper and

 3   must give the Designating Party an opportunity to review the designated material, to reconsider

 4   the circumstances, and, if no change in designation is offered, to explain the basis for the chosen

 5   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

 6   has engaged in this meet and confer process first or establishes that the Designating Party is

 7   unwilling to participate in the meet and confer process in a timely manner.

 8          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

 9   intervention, the Designating Party shall file and serve a motion to retain confidentiality under

10   Civil Local Rule 251 (and in compliance with Civil Local Rule 141, if applicable) within 21 days

11   of the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer

12   process will not resolve their dispute, whichever is earlier. Each such motion must be accompanied

13   by a competent declaration affirming that the movant has complied with the meet and confer

14   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such

15   a motion including the required declaration within 21 days (or 14 days, if applicable) shall

16   automatically waive the confidentiality designation for each challenged designation. In addition,

17   the Challenging Party may file a motion challenging a confidentiality designation at any time if

18   there is good cause for doing so, including a challenge to the designation of a deposition transcript

19   or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a

20   competent declaration affirming that the movant has complied with the meet and confer
21   requirements imposed by the preceding paragraph.

22          The burden of persuasion in any such challenge proceeding shall be on the Designating

23   Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

24   unnecessary expenses and burdens on other parties) may expose the Challenging Party to

25   sanctions. Unless the Designating Party has waived the confidentiality designation by failing to

26   file a motion to retain confidentiality as described above, all parties shall continue to afford the
27   material in question the level of protection to which it is entitled under the Producing Party’s

28   designation until the court rules on the challenge.
                                                8
                                   STIPULATED PROTECTIVE ORDER
 1   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

 2          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

 3   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

 4   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

 5   the categories of persons and under the conditions described in this Order. When the litigation has

 6   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

 7   DISPOSITION). Protected Material must be stored and maintained by a Receiving Party at a

 8   location and in a secure manner that ensures that access is limited to the persons authorized under

 9   this Order.

10          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

11   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

12   information or item designated “CONFIDENTIAL” only to:

13          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees

14   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

15   for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that

16   is attached hereto as Exhibit A;

17          (b) the officers, directors, and employees (including House Counsel) of the Receiving Party

18   to whom disclosure is reasonably necessary for this litigation and who have signed the

19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

20          (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
21   reasonably necessary for this litigation and who have signed the “Acknowledgment and

22   Agreement to Be Bound” (Exhibit A);

23          (d) the court and its personnel;

24          (e) court reporters and their staff, professional jury or trial consultants, mock jurors, and

25   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

26   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27          (f) during their depositions, witnesses in the action to whom disclosure is reasonably

28   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
                                               9
                                  STIPULATED PROTECTIVE ORDER
 1   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

 2   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

 3   bound by the court reporter and may not be disclosed to anyone except as permitted under this

 4   Stipulated Protective Order.

 5          (g) the author or recipient of a document containing the information or a custodian or other

 6   person who otherwise possessed or knew the information.

 7   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

 8          OTHER LITIGATION

 9          If a Party is served with a subpoena or a court order issued in other litigation or a subpoena

10   or order issued in an arbitration that compels disclosure of any information or items designated in

11   this action as “CONFIDENTIAL,” that Party must:

12          (a) promptly notify in writing the Designating Party. Such notification shall include a copy

13   of the subpoena or court order;

14          (b) promptly notify in writing the party who caused the subpoena or order to issue in the

15   other litigation that some or all of the material covered by the subpoena or order is subject to this

16   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

17          (c) cooperate with respect to all reasonable procedures sought to be pursued by the

18   Designating Party whose Protected Material may be affected.

19          If the Designating Party timely seeks a protective order, the Party served with the subpoena

20   or order shall not produce any information designated in this action as “CONFIDENTIAL” before
21   a determination by the court or arbitration from which the subpoena or order issued, unless the

22   Party has obtained the Designating Party’s permission. The Designating Party shall bear the burden

23   and expense of seeking protection in that court or arbitration of its confidential material – and

24   nothing in these provisions should be construed as authorizing or encouraging a Receiving Party

25   in this action to disobey a lawful directive from another court or arbitrator.

26   ///
27   ///

28   ///
                                                 10
                                    STIPULATED PROTECTIVE ORDER
 1   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

 2          THIS LITIGATION

 3          (a) The terms of this Order are applicable to information produced by a Non-Party in this

 4   action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

 5   connection with this litigation is protected by the remedies and relief provided by this Order.

 6   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

 7   additional protections.

 8          (b) In the event that a Party is required, by a valid discovery request, to produce a Non-

 9   Party’s confidential information in its possession, and the Party is subject to an agreement with the

10   Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

11                  (1) promptly notify in writing the Requesting Party and the Non-Party that some or

12   all of the information requested is subject to a confidentiality agreement with a Non-Party;

13                  (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order

14   in this litigation, the relevant discovery request(s), and a reasonably specific description of the

15   information requested; and

16                  (3) make the information requested available for inspection by the Non-Party.

17          (c) If the Non-Party fails to object or seek a protective order from this court within 14 days

18   of receiving the notice and accompanying information, the Receiving Party may produce the Non-

19   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks

20   a protective order, the Receiving Party shall not produce any information in its possession or
21   control that is subject to the confidentiality agreement with the Non-Party before a determination

22   by the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense

23   of seeking protection in this court of its Protected Material.

24   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

25          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

26   Material to any person or in any circumstance not authorized under this Stipulated Protective
27   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

28   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected
                                                11
                                   STIPULATED PROTECTIVE ORDER
 1   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

 2   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

 3   Agreement to Be Bound” that is attached hereto as Exhibit A.

 4   11.      INADVERTENT           PRODUCTION           OF     PRIVILEGED           OR     OTHERWISE

 5            PROTECTED MATERIAL

 6            When a Producing Party gives notice to Receiving Parties that certain inadvertently

 7   produced material is subject to a claim of privilege or other protection, the obligations of the

 8   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 9   is not intended to modify whatever procedure may be established in an e-discovery order that

10   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

11   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

12   communication or information covered by the attorney-client privilege or work product protection,

13   the parties may incorporate their agreement in the stipulated protective order submitted to the

14   court.

15   12.      MISCELLANEOUS

16            12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to

17   seek its modification by the court in the future.

18            12.2   Right to Assert Other Objections. By stipulating to the entry of this Order no Party

19   waives any right it otherwise would have to object to disclosing or producing any information or

20   item on any ground not addressed in this Order. Similarly, no Party waives any right to object on
21   any ground to use in evidence of any of the material covered by this Order.

22            12.3   Filing Protected Material. Without written permission from the Designating Party

23   or a court order secured after appropriate notice to all interested persons, a Party may not file in

24   the public record in this action any Protected Material. A Party that seeks to file under seal any

25   Protected Material must comply with Civil Local Rule 141. Protected Material may only be filed

26   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at
27   issue. Pursuant to Civil Local Rule 141, a sealing order will issue only upon a request establishing

28   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled
                                                 12
                                    STIPULATED PROTECTIVE ORDER
 1   to protection under the law. If a Receiving Party's request to file Protected Material under seal

 2   pursuant to Civil Local Rule 141 is denied by the court, then the Receiving Party may file the

 3   information in the public record unless otherwise instructed by the court.

 4   13.    FINAL DISPOSITION

 5          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

 6   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

 7   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

 8   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

 9   the Protected Material is returned or destroyed, the Receiving Party must submit a written

10   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

11   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material

12   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

13   abstracts, compilations, summaries or any other format reproducing or capturing any of the

14   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy

15   of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

16   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

17   and expert work product, even if such materials contain Protected Material. Any such archival

18   copies that contain or constitute Protected Material remain subject to this Protective Order as set

19   forth in Section 4 (DURATION).

20          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
21
     Dated: December 10, 2019                        SODERSTROM LAW PC
22

23                                                   By: /s/ Jamin S. Soderstrom
                                                           Jamin S. Soderstrom
24                                                   Counsel for Plaintiff and the Proposed Class

25

26
27

28
                                                13
                                   STIPULATED PROTECTIVE ORDER
 1   Dated: December 6, 2019                         MORGAN, LEWIS & BOCKIUS LLP
 2                                                   By: /s/ Kathryn McGuigan
 3                                                       Kathryn McGuigan
                                                         Zachary Shine
 4                                                       Nicole Antonopoulos
                                                         Attorneys for Defendants
 5                                                       CHARTER COMMUNICATIONS, LLC and
                                                         CHARTER COMMUNICATIONS, INC.
 6

 7                                   SIGNATURE CERTIFICATION
 8
            I hereby attest that all other signatories listed, and on whose behalf this filing is submitted,
 9
     concur in the filing’s content and have authorized the filing. I have obtained authorization to affix
10
     their signatures to this document.
11

12

13                                                         By: /s/ Jamin S. Soderstrom
                                                                  Jamin S. Soderstrom
14

15
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
16

17

18
     Dated: December 10, 2019
19                                                        ____________________________________
                                                          DENNIS M. COTA
20                                                        UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                14
                                   STIPULATED PROTECTIVE ORDER
 1                                             EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3          I, _____________________________ [print or type full name], of _________________

 4   [print or type full address], declare under penalty of perjury that I have read in its entirety and

 5   understand the Stipulated Protective Order that was issued by the United States District Court for

 6   the Eastern District of California on ______________ [date] in the case of Harper v. Charter

 7   Communications, LLC; Case No. 2:19-cv-00902-WBS-DMC. I agree to comply with and to be

 8   bound by all the terms of this Stipulated Protective Order and I understand and acknowledge that

 9   failure to so comply could expose me to sanctions and punishment in the nature of contempt. I

10   solemnly promise that I will not disclose in any manner any information or item that is subject to

11   this Stipulated Protective Order to any person or entity except in strict compliance with the

12   provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the

14   Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective

15   Order, even if such enforcement proceedings occur after termination of this action.

16          I hereby appoint __________________________ [print or type full name] of

17   _______________________________________ [print or type full address and telephone number]

18   as my California agent for service of process in connection with this action or any proceedings

19   related to enforcement of this Stipulated Protective Order.

20
21   Date: ______________________________________

22   City and State where sworn and signed: _________________________________

23   Printed name: _______________________________

24

25   Signature: __________________________________

26
27

28
                                               15
                                  STIPULATED PROTECTIVE ORDER
 1                                   CERTIFICATE OF SERVICE

 2
            The undersigned certifies that on December 10, 2019, I caused the foregoing document to
 3
     be served on all counsel of record by the Court’s CM/ECF electronic filing system.
 4

 5                                                    By: /s/ Jamin S. Soderstrom
                                                          Jamin S. Soderstrom
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                              16
                                 STIPULATED PROTECTIVE ORDER
